EXHIBIT 10.2(b)
Supplement to the Commodity Futures Customer Agreement
This Supplement dated as of July 25, 2017 (“Amendment”) hereby supplements and
forms part of the Commodity Futures Customer Agreement dated as of November 12,
2013, as amended from time to time (“Agreement”), that each fund set forth in
Appendix A attached hereto (as amended from time to time in accordance with the
provisions of this Supplement), in their individual capacity (each, a
“Customer”) has entered into with Morgan Stanley & Co. LLC (“Morgan Stanley”). 
Unless otherwise specified in this Supplement, all capitalized terms used herein
shall have the meanings set forth in the Agreement and references herein and in
the Agreement to the “Agreement” shall be construed to mean the Agreement as
supplemented by this Supplement.
WHEREAS, the Agreement provides that each Customer’s grant of a security
interest in Collateral secures all obligations of Customer owing to Morgan
Stanley pursuant to the Agreement; and
WHEREAS, the parties agree that Customer’s grant of such security interest shall
secure in addition all of its obligations under the ISDA Master Agreement dated
as of April 12, 2013, as amended from time to time (the “ISDA Master”) between
Morgan Stanley (as Party A thereto) and Customer (as Party B thereto);
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein and in the Agreement, Morgan Stanley and each
Customer agree as follows:
1.
The following Section 4(a)(xi) shall be added to Section 4(a) as an additional
Event of Default under the Agreement:

(xi)
“The occurrence or effective designation of an Early Termination Date with
respect to an Event of Default, a Credit Event upon Merger, or an Additional
Termination Event where Customer is the Defaulting Party or Affected Party under
that certain ISDA Master Agreement dated as of April 12, 2013, as amended from
time to time (the “ISDA Master”) between Morgan Stanley (as Party A thereto) and
any Customer party to this Agreement.  Terms used in this subsection shall have
the meanings ascribed to them in the ISDA Master.”

2.
The second sentence of Section 6(f)(i) of the Agreement shall be deleted and
replaced by the following sentence:

“The foregoing grant of security secures, to the extent permissible by
Applicable Law, all obligations of Customer now or hereafter owing to Morgan
Stanley pursuant this Agreement and pursuant to the ISDA Master between Morgan
Stanley (as Party A thereto) and any Customer party to this Agreement,
including, without limitation, (x) all Losses incurred by Morgan Stanley in
connection with the enforcement of this Agreement or (y) all Obligations (as
defined in the ISDA Master) under the ISDA Master and the security interest
created hereunder.”
3.
Appendix A to this Supplement may be amended from time to time upon the
agreement of the parties to this Supplement.

4.
This Supplement shall be governed by and construed in accordance with the laws
of the State of New York.

5.
This Supplement may be signed in counterparts with the same effect as if the
signatures thereto and hereto were upon the same instrument.




--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Supplement to the Agreement
as of the date first written above.
Each fund set forth in Appendix A attached hereto (as amended from
time to time in accordance with the provisions of the Supplement), in their
individual capacity
MORGAN STANLEY & CO. LLC
   
By:
Ceres Managed Futures LLC
     
(as General Partner or Trading Manager)
   
By:
/s/ Patrick T. Egan                             
By:
/s/ Ramesh Menon                       
       
Name:
Patrick T. Egan                                  
Name:
Ramesh Menon                            
       
Title:
President and Director                       
Title:
Authorized Signatory                    
               


 

--------------------------------------------------------------------------------

 
Appendix A
CMF Graham Capital Master Fund L.P.
CMF Aspect Master Fund L.P.
 



 
 
 
 